DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-08-04 (herein referred to as the Reply) where claim(s) 1-15 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

Priority
The independent claims 1, 9 recite:
“a channel state information-reference signal (CSI-RS) resource index” 

Provisional application US62505945 does not disclose a “a channel state information-reference signal (CSI-RS) resource index.” In fact, the phase “resource index” does not occur in the US62505945 disclosure at all.
The closest thing US62505945 discloses is a “CSI-RS configuration index” however this is not the same thing as “CSI-RS resource index” because: 
The term “configuration” and the term “resource” are not synonymous. A configuration is generally defined to be “an arrangement of elements in a particular form, figure, or combination” while a resource is defined as “source of supply or support: an available means —usually used in plural”
US62505945 does not explicitly define what a “CSI-RS configuration index” is and the Examiner could not find any 3GPP definition. The instant application’s “CSI-RS resource index” corresponds to 3GGP’s definition (see, for example, ETSI TS 138 331 Vl5.3.0 (2018-10) pp.193, 226) and Applicant’s remarks regarding the phrase “CSI-RS resource index” in submission filed 2022-01-20.

Therefore, the claimed invention’s subject matter is not supported by the priority date of 2017-05-14 of US62505945. 
The earliest disclose that supports the claimed subject matter is parent application No. US15/978,547 mailed 2018-05-14 where a CRI is disclosed. Consequently, for the claimed invention, the Examiner has used the priority date of 2018-05-14.


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 6, 13
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
select at least one of the preamble index and the PRACH resource based on reference signal received power measurements of a CSI-RS associated with the CSI-RS resource index.

The Specification describes (using citation of the corresponding US Publication) the UE selects a CSI-RS reference signal received power (CSI-RS-RSRP) but fails to teach the CSI-RS-RSRP is ‘associated’ with a CSI-RS resource index that is associated with a PRACH resource indicated in RRC singling from a base station as required by the claim. Para. 0019, 0028, 0087, and 0137 are the only paragraphs that cite CSI-RS-RSRP and none of them disclose that the CSI-RS-RSRP is associated with a CSI-RS resource index.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao_151 (US20120213151) in view of Guo_889 (US20180302889)
Claim(s) 1, 9
Zhao_151 teaches
	receiving, by the UE, a radio resource control (RRC) message pertaining to a handover procedure from the first base station,  Message 0 embodied as a RRC-layer Random Access Channel Dedicated-Configuration (RACH-ConfigDecicated) includes value of the parameters of Preamble Index and PRACH Mask Index for handover. <FIG(s). 2, 3; para. 0007, 0011, 0014-0016, 0048-0067>.
the RRC message comprising at least 
one preamble index and  Preamble Index for handover <FIG(s). 2, 3; para. 0007, 0011, 0014, 0048-0067>.
indicating a physical random access channel (PRACH) resource associated with a channel state information-reference signal (CSI-RS) resource index; and PRACH Mask Index for handover. <FIG(s). 2, 3; para. 0007, 0011, 0014, 0048-0067>.
	performing, by the UE, a random access procedure associated with the second base station based on the at least one preamble index and the indicated PRACH resource received in the received RRC message. UE performs a handover in accordance with the assigned configuration provided by Message 0 (RRC) via the eNodeB, the configuration includes PRACH Mask index for handover and a preamble index for handover as discussed above. <FIG(s). 1, 2; para. 0007, 0010-0018, 0048-0067>.
Zhao_151 does not explicitly teach
a physical random access channel (PRACH) resource associated with a channel state information-reference signal (CSI-RS) resource index
However in a similar endeavor, Guo_889 teaches
a physical random access channel (PRACH) resource associated with a channel state information-reference signal (CSI-RS) resource index A PRACH resource in the configuration for beam failure recovery configuration is associated with a CSI-RS resource index by way of an SSB index. Said information can be in higher layer such as RRC <para. 0204, 0206, 0267-0268>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151 with the embodiment(s) disclosed by Guo_889. One of ordinary skill in the art would have been motivated to make this modification in order to provide beam recovery scheme in an advanced wireless communication system. See para. 0017.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao_151 (US20120213151) in view of Guo_889 (US20180302889), and further view of Hampel_181 (US20180279181)
Claim(s) 2
Zhao_151 does not explicitly teach
further comprising:
	receiving, by the second base station, a handover request from the first base station; and
	allocating, by the second base station, a plurality of preambles for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request.
However in a similar endeavor, Hampel_181 teaches
	receiving, by the second base station, a handover request from the first base station; and source base station may generate a handover request that includes one or more beam identifiers of the one or more beams measured by the UE. source base station may transmit the handover request to the target base station . The target base station may receive and process the handover request and may, at , make an allocation status decision. The allocation status decision may be a determination of whether to allocate one or more beams to the UE for the handover <FIG(s). 3; para. 0117-0118>.
	allocating, by the second base station, a plurality of preambles for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request. If one or more beams are being allocated, the target base station may determine values of access parameters for the one or more allocated beams based on the information in the handover request. In some examples, the access parameters for a directional beam may include, for example, one or more of a preambles. In a case where multiple beams are being allocated for the handover, the UE is allocated respective beam identifiers and their respective preambles <FIG(s). 3; para. 0120-0121, 0124, 0126>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151 and Guo_889 with the embodiment(s) disclosed by Hampel_181. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods, systems, devices, or apparatuses that support a beam-aware handover procedure for multi-beam access systems. See Background, para. 0005.
Claim(s) 10
Zhao_151 does not explicitly teach
wherein the at least one processor is further configured to execute the computer-executable instructions to:
	perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on a plurality of preambles or a plurality of dedicated PRACH resource sets allocated by the second base station.
However in a similar endeavor, Hampel_181 teaches
wherein the at least one processor is further configured to execute the computer-executable instructions to: 
	perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on a plurality of preambles or a plurality of dedicated PRACH resource sets allocated by the second base station. If one or more beams are being allocated, the target base station may determine values of access parameters for the one or more allocated beams based on the information in the handover request. In some examples, the access parameters for a directional beam may include, for example, one or more of a preambles. In a case where multiple beams are being allocated for the handover, the UE is allocated respective beam identifiers and their respective preambles. The UE selects a beam based on the access parameters <FIG(s). 3; para. 0120-0121, 0124, 0126>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151 and Guo_889 with the embodiment(s) disclosed by Hampel_181. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods, systems, devices, or apparatuses that support a beam-aware handover procedure for multi-beam access systems. See Background, para. 0005.
Claim(s) 11
Zhao_151 does not explicitly teach
wherein the second base station allocates the plurality of preambles or the plurality of dedicated PRACH resource sets for the UE based on a handover request from the first base station.
However in a similar endeavor, Hampel_181 teaches
wherein the second base station allocates the plurality of preambles or the plurality of dedicated PRACH resource sets for the UE based on a handover request from the first base station. Source base station may generate a handover request that includes one or more beam identifiers of the one or more beams measured by the UE. source base station may transmit the handover request to the target base station. The target base station may receive and process the handover request and may, at, make an allocation status decision. The allocation status decision may be a determination of whether to allocate one or more beams to the UE for the handover, which includes allocating allocations of preambles <FIG(s). 3; para. 0117-0118>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151 and Guo_889 with the embodiment(s) disclosed by Hampel_181. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods, systems, devices, or apparatuses that support a beam-aware handover procedure for multi-beam access systems. See Background, para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao_151 (US20120213151) in view of Guo_889 (US20180302889), and further view of YOU_457 (US20200068457)
Claim(s) 3
Zhao_151 does not explicitly teach
further comprising:
	receiving, by the second base station, a handover request from the first base station; and
	allocating, by the second base station, a plurality of dedicated PRACH resource sets for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request.
However in a similar endeavor, YOU_457 teaches
	receiving, by the second base station, a handover request from the first base station; and the first base station determines whether to initiate a handover process, for example, sends a handover request to the second base station <para. 0308>.
	allocating, by the second base station, a plurality of dedicated PRACH resource sets for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request. in response to receiving the handover request, the second base stations generates a handover command allocates that N PRACH configurations (RACH time-frequency resources, and in one embodiment, a preamble root sequence and a preamble index that are used to generate a preamble) to a UE for downlink beam operations <para. 0310-0311>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151 and Guo_889 with the embodiment(s) disclosed by YOU_457. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication method, a terminal, and a base station, so that communication is performed between a terminal and a cell during cell handover. See Background, para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao_151 (US20120213151) in view of Guo_889 (US20180302889), and further view of Ying_365 (US20190335365)
Claim(s) 4
Zhao_151 does not explicitly teach
further comprising:
	transmitting, by the first base station, a handover request to the second base station through an access and mobility management function (AMF).
However in a similar endeavor, Ying_365 teaches
	transmitting, by the first base station, a handover request to the second base station through an access and mobility management function (AMF). NG-RAN sends handover request to eNB via AMF <FIG(s). 3A, 3B; para. 0069-0072>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151 and Guo_889 with the embodiment(s) disclosed by Ying_365. One of ordinary skill in the art would have been motivated to make this modification in order to ensure service data continuity between different RAT technologies. See para. 0008-0009.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao_151 (US20120213151) in view of Guo_889 (US20180302889), in view of Ying_365 (US20190335365), and further view of INGALE_607 (US20200053607)
Claim(s) 5
Zhao_151 does not explicitly teach
wherein the handover request comprises a measurement report of the second base station by the UE, the measurement report comprising the CSI-RS resource index.
However in a similar endeavor, INGALE_607 teaches
wherein the handover request comprises a measurement report of the second base station by the UE, the measurement report comprising the CSI-RS resource index. handover command, which is equivalent to the claimed handover request, includes indicating a best CSI-RS resource identifier to the target cell by measuring a subset of CSI-RS resources received in the handover command.  <para. 0011-0015, 0024, 0027, 0072-0073, 0078>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151, Guo_889 and Ying_365 with the embodiment(s) disclosed by INGALE_607. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a best CSI-RS resource to be used by a target cell by during handover operations. See Background, para. 0009-0011.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao_151 (US20120213151) in view of Guo_889 (US20180302889), and further view of Dinan_229 (US20180279229)
Claim(s) 6, 13
As discussed herein, Zhao_151 in view of Guo teaches a CSI-RS associated with the CSI-RS resource index <para. 0204, 0206, 0267-0268>.
Zhao_151 does not explicitly teach
further comprising:
	selecting, by the UE, at least one of the preamble index and the PRACH resource based on reference signal received power measurements of a CSI-RS associated with the CSI-RS resource index.
However in a similar endeavor, Dinan_229 teaches
	selecting, by the UE, at least one of the preamble index based on reference signal received power measurements of a CSI-RS associated with the CSI-RS resource index. UE selects a preamble index corresponding to an CSI-RS based on RSRP of the CSI-RS. <para. 0113-0115>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151 and Guo_889 with the embodiment(s) disclosed by Dinan_229. One of ordinary skill in the art would have been motivated to make this modification in order to provide network techniques that enable power savings at the UE. See para. 0086.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao_151 (US20120213151) in view of Guo_889 (US20180302889), in view of Damnjanovic_877 (US20100309877), and further view of Nimbalker_548 (US20160227548)
Claim(s) 7, 14
Zhao_151 does not explicitly teach
further comprising:
	receiving, by the UE, a random access response from the second base station on a Physical Downlink Shared Channel (PDSCH), 
	wherein antenna ports, configured to receive a demodulation reference signal (DM-RS) for the random access response from the second base station to the UE are quasi co-located with one of a Synchronization Signal (SS) block and a CSI-RS resource selected by the UE.
However in a similar endeavor, Damnjanovic_877 teaches
	receiving, by the UE, a random access response from the second base station on a Physical Downlink Shared Channel (PDSCH),  The target eNB may receive the random access preamble and may respond by sending a random access response on the PDCCH and/or PDSCH to the UE <FIG(s). 5; para. 0054>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151 and Guo_889 with the embodiment(s) disclosed by Damnjanovic_877. One of ordinary skill in the art would have been motivated to make this modification in order to to efficiently transmit the random access preamble and signaling for system access. See para. 0007-0011.
However in a similar endeavor, Nimbalker_548 teaches
	wherein antenna ports, configured to receive a demodulation reference signal (DM-RS) for the random access response from the second base station to the UE are quasi co-located with one of a Synchronization Signal (SS) block and a CSI-RS resource selected by the UE. antenna port(s) on which a Demodulation Reference Signal (DMRS) are transmitted is assumed to be quasi co-located with CSI-RS antenna ports, such as the antenna port on which CSI-RS is transmitted, corresponding to an indicated CSI-RS resource configuration <para. 0062>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151, Guo_889 and Damnjanovic_877 with the embodiment(s) disclosed by Nimbalker_548. One of ordinary skill in the art would have been motivated to make this modification in order to provide for signaling channel state information reference signals for Long Term Evolution (LTE) operation in unlicensed spectrum. See para. 0019.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao_151 (US20120213151) in view of Guo_889 (US20180302889), in view of Damnjanovic_877 (US20100309877), and further view of Ng_437 (US20130279437)
Claim(s) 7, 14
Zhao_151 does not explicitly teach
		receiving, by the UE, a random access response from the second base station on a Physical Downlink Shared Channel (PDSCH), 
		wherein antenna ports, configured to receive a demodulation reference signal (DM-RS) for the random access response from the second base station to the UE are quasi co-located with one of a Synchronization Signal (SS) block and a CSI-RS resource selected by the UE.
However in a similar endeavor, Damnjanovic_877 teaches
	receiving, by the UE, a random access response from the second base station on a Physical Downlink Shared Channel (PDSCH),  The target eNB may receive the random access preamble and may respond by sending a random access response on the PDCCH and/or PDSCH to the UE <FIG(s). 5; para. 0054>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151 and Guo_889 with the embodiment(s) disclosed by Damnjanovic_877. One of ordinary skill in the art would have been motivated to make this modification in order to to efficiently transmit the random access preamble and signaling for system access. See para. 0007-0011.
However in a similar endeavor, Ng_437 teaches
	wherein antenna ports, configured to receive a demodulation reference signal (DM-RS) for the random access response from the second base station to the UE are quasi co-located with one of a Synchronization Signal (SS) block and a CSI-RS resource selected by the UE. DM-RS port index/indices may be assumed to be quasi co-located with a CSI-RS resource.  <FIG(s). 8; para. 0057, 0062, 0066, 0068, 0070, 0131; Table 4, Table 6>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151, Guo_889 and Damnjanovic_877 with the embodiment(s) disclosed by Ng_437. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods and apparatuses to indicate and identify quasi co-located reference signal ports in a wireless communication system. See para. 0005.
Claim(s) 8, 15
Zhao_151 does not explicitly teach
	after receiving the random access response, determining, by the UE, that DM-RS ports, configured to receive the PDSCH are quasi co-located with one of the SS block and the CSI-RS resource selected by the UE.
However in a similar endeavor, Ng_437 teaches
	after receiving the random access response, determining, by the UE, that DM-RS ports, configured to receive the PDSCH are quasi co-located with one of the SS block and the CSI-RS resource selected by the UE. UE can determine from higher layer signaling that DM-RS port index/indices may be assumed to be quasi co-located with a CSI-RS resource. The DM-RS ports are use for demodulation of the PDSCH and therefore considered to be configured to receive the PDSCH.  <FIG(s). 8; para. 0057, 0062, 0066, 0068, 0070, 0131; Table 4, Table 6>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151, Guo_889 and Damnjanovic_877 with the embodiment(s) disclosed by Ng_437. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods and apparatuses to indicate and identify quasi co-located reference signal ports in a wireless communication system. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao_151 (US20120213151) in view of Guo_889 (US20180302889), and further view of INGALE_607 (US20200053607)
Claim(s) 12
Zhao_151 does not explicitly teach
wherein the at least one processor is further configured to execute the computer-executable instructions to:
	send a measurement report of the second base station to the first base station, the measurement report comprising the CSI-RS resource index.
However in a similar endeavor, INGALE_607 teaches
wherein the at least one processor is further configured to execute the computer-executable instructions to:
send a measurement report of the second base station to the first base station, the measurement report comprising the CSI-RS resource index. handover command, which is equivalent to the claimed handover request, includes indicating a best CSI-RS resource identifier to the target cell, from target cell, by measuring a subset of CSI-RS resources received in the handover command.  <para. 0011-0015, 0024, 0027, 0072-0073, 0078>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151 and Guo_889 with the embodiment(s) disclosed by INGALE_607. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a best CSI-RS resource to be used by a target cell by during handover operations. See Background, para. 0009-0011.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao_151 (US20120213151) in view of AMURU_850 (US20180324850)
Claim(s) 1, 9
Zhao_151 teaches
	receiving, by the UE, a radio resource control (RRC) message pertaining to a handover procedure from the first base station,  Message 0 embodied as a RRC-layer Random Access Channel Dedicated-Configuration (RACH-ConfigDecicated) includes value of the parameters of Preamble Index and PRACH Mask Index for handover. <FIG(s). 2, 3; para. 0007, 0011, 0014-0016, 0048-0067>.
comprising at least one preamble index and  Preamble Index for handover <FIG(s). 2, 3; para. 0007, 0011, 0014, 0048-0067>.
indicating a physical random access channel (PRACH) resource associated with a channel state information-reference signal (CSI-RS) resource index; and PRACH Mask Index for handover. <FIG(s). 2, 3; para. 0007, 0011, 0014, 0048-0067>.
	performing, by the UE, a random access procedure associated with the second base station based on the at least one preamble index and the indicated PRACH resource received in the received RRC message. UE performs a handover in accordance with the assigned configuration provided by Message 0 (RRC) via the eNodeB. <FIG(s). 1, 2; para. 0010-0018>.
Zhao_151 does not explicitly teach
a physical random access channel (PRACH) resource associated with a channel state information-reference signal (CSI-RS) resource index; and
However in a similar endeavor, AMURU_850 teaches
a physical random access channel (PRACH) resource associated with a channel state information-reference signal (CSI-RS) resource index; and CSI-RS resources and the RACH resources in a sequence order based on a CSI-RS index for handovers. Accordingly the (P)RACH resources are ‘associated’ with an CSI-RS index <FIG(s). 14A, 14B; para. 0030-0031>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhao_151 with the embodiment(s) disclosed by AMURU_850. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved method and system for managing a RACH configuration in a wireless communication system <Background, para. 0008>.

Relevant Cited References
US20170318527 teaches contention-free random access procedures, which may include the ra-preamble index, and ra-PRACH-MaskIndex.
US20170181196 teaches a non-contention based random access procedure, wherein the PDCCH order includes at least one of a random preamble index and a PRACH mask index.
US20190037608 teaches Message 0 contains information related to PRACH transmission such as a preamble index related to a UE-specific RA preamble, and is used by the UE to initialize the RA procedure.

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art:
The Reply argues that Guo_889 simply discloses a failure recovery situation and pertains to the failure of needed beams and thus is not similar to a handover procedure. However, Guo_889 is used to demonstrate that a PRACH resource can have an association with a CSI-RS resource index. The claims do not require that said “association” has to be particularly in the context of a handover procedure. The claims simply require that the PRACH resource be associated (in an open manner) with a CSI-RS resource index. Amendments are needed to clarify how the association and the CSI-RS resource index are used in the claimed handover procedure.
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415